DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, office action on the merits on patent application 16/281418, attorney docket 36404U. Application claims foreign priority to Japanese application 2018-030122, filed 02/22/2018, and applicant is Tokyo Electron, LTD.  Applicant’s election without traverse of Invention I, claims 1-6 in the reply filed on 4/18/2018 is acknowledged. Claim 7 has been withdrawn from consideration. Claims 1-6 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 depend from claim 1 and carry the same defect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. 2007/0015360) in view of Yoo et al. (U.S. 2016/0005602).

As for claim 1,
Lu teaches a film forming method comprising: 
an oxide film removal step (remote plasma process) of removing the oxide film formed on the surface of the base after the organic substance removal step ([0021]); 

Lu does not teach an organic substance removal step of removing an organic substance adhering to an oxide film generated on a surface of a base by supplying a hydrogen-containing gas and an oxygen-containing gas to the base.
However. Lu teaches that the oxide may be a native oxide formed during a photoresist strip [0078].
And Yoo teaches organic resist residue removed from an oxide layer (212, [0018] by a hydrogen gas and oxygen gas [0028].
It would have been obvious to one skilled in the art at the effective filing date of this application to use a gas based residual polymer removal because in the process of Lu because a dry process can be done in a chamber of a single platform reducing cleanroom footprint, in addition, dry etches eliminate large volumes of toxic liquid waste.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Lu in view of Yoo makes obvious the method of claim 1, and the suggested combination makes obvious that the organic substance removal step, the oxide film removal step, and the film-forming step are successively formed in a same apparatus.
It would have been obvious to one skilled in the art at the effective filing date of this application to perform the steps on a single apparatus to save capital cost of 

As for claim 3,
Lu in view of Yoo makes obvious the method of claim 1, and in the suggested combination, Yoo teaches that the organic substance removal step is performed at a temperature of 200 degrees C to 350 degrees C (Yoo [0027]).

As for claim 4,
Lu in view of Yoo makes obvious the method of claim 1, and in the suggest Lu teaches that the oxide film removal step is performed at a temperature of 25 degrees C to 200 degrees C (Between 15-50C, Lu 0021]).

As for claim 5,
Lu in view of Yoo makes obvious the method of claim 1, wherein the oxide film removal step includes: transforming the oxide film into a reaction product by reacting the oxide film with a halogen-containing gas and a basic gas  ( nitrogen trifluoride and ammonia, [0021]; and removing the reaction product by heating (anneal at 75C or more Lu [0027]).

As for Claim 6


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOHN A BODNAR/           Examiner, Art Unit 2893